1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 JUDY ANAYA,

 8                  Plaintiff-Appellant,

 9 v.                                                                           No. 29,437

10   PATRICIA OWENS d/b/a ADVANTAGE
11   REAL ESTATE LTD., FRANK CARBAJAL,
12   EDUARDO GARCIA, ROLAND PADILLA,
13   CHRIS GALOW, HOLLY GALOW, AND
14   DESERI A. SICHLER, Individually and as an
15   Agent for Advantage Real Estate,

16          Defendants-Appellees,

17 and

18 PATRICIA OWENS d/b/a ADVANTAGE
19 REAL ESTATE LTD.,

20                  Third-Party Plaintiff-Appellee,

21 v.

22 LOS LUNAS COMMUNITY PROGRAM,

23                  Third-Party Defendant-Appellant.

24 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
25 John W. Pope, District Judge
 1 Narciso Garcia, Jr.
 2 Albuquerque, NM

 3   for Appellant
 4   Allen, Shepherd, Lewis, Syra & Chapman, PA
 5   Edward W. Shepherd
 6   Albuquerque, NM

 7 for Appellees Sichler, Owens, and Advantage

 8 Doughty & West PA
 9 Robert M. Doughty
10 Albuquerque, NM

11 for Appellees Galow, Padilla, Garcia and Carbajal


12                           MEMORANDUM OPINION

13 VIGIL, Judge.

14        Summary affirmance was proposed for the reasons stated in the notice of

15 proposed summary disposition. No memorandum opposing summary affirmance has

16 been filed and the time for doing so has expired.

17        AFFIRMED.

18        IT IS SO ORDERED.

19                                              ________________________________
20                                              MICHAEL E. VIGIL, Judge
21 WE CONCUR:


22 ________________________________
23 ROBERT E. ROBLES, Judge

                                            2
1 ________________________________
2 LINDA M. VANZI, Judge




                                     3